Clarke, J. (concurring):
So long as the title to the property taken in the condemnation proceedings remained in private ownership the question of the *526invalidity of the assessment could be interposed as a defense to any proceeding taken by the city to collect the amount of the assessment or to enforce the lien. By proceedings m invitum the property has been taken from the owners and acquired by the city, and in lieu of the property stands the money award. The attempt to collect the assessment and so enforce the alleged lien is. transferred from a proceeding against the property to a withholding of a portion of the money, the payment of which is required to transfer the title. In my opinion this is a proceeding to collect the amount of the assessment, and the owners of the fund have the same right to resist suel> collection upon the ground of the invalidity of the assessment as they would have had as owners of the property. If not, a valuable right has been taken from them, and private property would be taken for public use without due compensation. For this reason I agree with Mr. Justice Lahghlin that the order should be reversed and the motion granted.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Order filed.